PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/524,115
Filing Date: 27 Oct 2014
Appellant(s): Radwanski, Katherine, N.



__________________
Stephen B. Heller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 9, 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (EP 2641623, IDS 04.05.2016, No. 1) in view of GE HealthCare “Isolation of Mononuclear cells” (2010).
Min teaches methods for obtaining mononuclear cells (MNC) (0017) from whole blood (a fluid containing red blood cells, plasma and platelets) (0021, 0032) and preparing the cells for photopheresis (0008, 0017) with a separation device including a separation chamber (0021).  The 
The collection of mononuclear cells is disclosed to occur in one or more cycles (0038), indicating that the mononuclear cells are further concentrated, or separated from other blood components, to include plasma (0032-0033, figure 2).  While the reference does not specifically identify that the mononuclear cells are in a suspension with plasma, it is noted that when separating whole blood into its component parts, red blood cells fall to the bottom layer with mononuclear cells in the middle and plasma on top, as shown by GE Healthcare (Mononuclear cells, Methodology and Applications, p.7).  Thus, when practicing the method in multiple cycles as taught by Min, one would be concentrating mononuclear cells with some amount of plasma, removing additional plasma with each cycle, and further concentrating the mononuclear cells until a predetermined amount of cells is obtained, wherein the process includes both simultaneous and separately in series, the concentration of cells and plasma removal.  It is also noted that some amount of residual plasma would remain in suspension with the mononuclear cells.  The concentrated mononuclear cells (containing some amount of residual plasma) are then transferred to a container suitable for irradiation (0035, 0044).  The mononuclear cell product 
Although Min does not expressly teach residual plasma is less than or equal to 50ml, Min clearly teaches separating the mononuclear cells from whole blood parts such as red blood cells and plasma (0032-0033, 0038-0040).  Min also teaches that the operations of the separation device can be programmed and controlled to perform processing and treatment steps as necessary and desired (0037).  As such, in practicing the methods of Min, one of ordinary skill in the art would understand that the amount of cells and/or plasma remaining in the cell products can be optimized accordingly, with the goal to separate red blood cells and plasma from the mononuclear cell product.  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize such a parameter as a matter of routine practice and experimentation.
It is noted that the device of Min is the same used by applicant (figures 1, 3, 4 of Min compared to figures 1, 2, 3 of the instant specification), indicating that the device used by Min also includes the same processing apparatus, separation chambers and functionalities claimed by applicant. Specifically, mononuclear cells are separated from whole blood in a separation chamber (0035-0037, figures 1, 3, 4), the apparatus includes a separation device that receives the processing chamber for effecting mononuclear cell separation from blood (0021) which may include a centrifuge (0033), disposable fluid circuit and container, processing cassettes (separation chambers) and a tube network connecting the various containers and creating a flow communication (0035, figures 1, 3, 4).


Claims 1, 3 – 9, 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (EP 2641623, IDS 04.05.2016, No. 1) in view of GE HealthCare “Isolation of Mononuclear cells” (2010) and Andreu et al. (1994, IDS 04.05.2016, No. 2).
Min teaches methods for obtaining mononuclear cells (MNC) (0017) from whole blood (a fluid containing red blood cells, plasma and platelets) (0021, 0032) and preparing the cells for photopheresis (0008, 0017) with a separation device including a separation chamber (0021).  The method comprises separating mononuclear cells from whole blood by automated apheresis or centrifugation (0032), whereby separation of blood components into its component parts occurs in the device (0033).  Specifically the blood is separated into mononuclear cells, red blood cells, plasma which may or may not include platelets (0033).  Min teaches that the method allows for specific amounts of cells that can be divided into smaller portions (0015), that treated mononuclear cell products have 50 – 300 mL mononuclear cells (0018), and that the method and device are used to provide a target cell population (0032-0034, 0038), indicating a targeted amount of mononuclear cells are collected (or has little to no other components such as red blood cells or plasma).
The collection of mononuclear cells is disclosed to occur in one or more cycles (0038), indicating that the mononuclear cells are further concentrated, or separated from other blood components, to include plasma (0032-0033, figure 2).  While the reference does not specifically identify that the mononuclear cells are in a suspension with plasma, it is noted that when separating whole blood into its component parts, red blood cells fall to the bottom layer with mononuclear cells in the middle and plasma on top, as shown by GE Healthcare (Mononuclear 
Although Min does not expressly teach residual plasma is less than or equal to 50ml, Min clearly teaches separating the mononuclear cells from whole blood parts such as red blood cells and plasma (0032-0033, 0038-0040).  Min also teaches that the operations of the separation device can be programmed and controlled to perform processing and treatment steps as necessary and desired (0037).  As such, in practicing the methods of Min, one of ordinary skill in the art would understand that the amount of cells and/or plasma remaining in the cell products can be optimized accordingly, with the goal to separate red blood cells and plasma from the mononuclear cell product.  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize such a parameter as a matter of routine practice and experimentation.

Min does not teach the method wherein the mononuclear cell product and saline has a hematocrit of less than or equal to 2%.  However Min does teach that effective treatment with light may require the cells to have a suitable hematocrit, and that diluting with saline will effect that parameter (0039).  Andreu teaches methods of photopheresis wherein highly enriched mononuclear cell concentrates are adjusted for irradiation wherein the hematocrit is always less than 2% (p.443, abstract).  Andreu teaches that lower hematocrit values require less energy to obtain the same effects of higher values (p.449-450).  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated to adjust the hematocrit to less than 2% to make the cell product of Min suitable for treatment and with less required energy.


Claims 1, 4 – 14, 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (EP 2641623, IDS 04.05.2016, No.1) in view of GE HealthCare “Isolation of Mononuclear cells” (2010) and Stohlawetz et al. (1999).

The collection of mononuclear cells is disclosed to occur in one or more cycles (0038), indicating that the mononuclear cells are further concentrated, or separated from other blood components, to include plasma (0032-0033, figure 2).  While the reference does not specifically identify that the mononuclear cells are in a suspension with plasma, it is noted that when separating whole blood into its component parts, red blood cells fall to the bottom layer with mononuclear cells in the middle and plasma on top, as shown by GE Healthcare (Mononuclear cells, Methodology and Applications, p.7).  Thus, when practicing the method in multiple cycles as taught by Min, one would be concentrating mononuclear cells with some amount of plasma, removing additional plasma with each cycle, and further concentrating the mononuclear cells until a predetermined amount of cells is obtained, wherein the process includes both simultaneous and separately in series, the concentration of cells and plasma removal.  It is also 
Although Min does not expressly teach residual plasma is less than or equal to 50ml, Min clearly teaches separating the mononuclear cells from whole blood parts such as red blood cells and plasma (0032-0033, 0038-0040).  Min also teaches that the operations of the separation device can be programmed and controlled to perform processing and treatment steps as necessary and desired (0037).  As such, in practicing the methods of Min, one of ordinary skill in the art would understand that the amount of cells and/or plasma remaining in the cell products can be optimized accordingly, with the goal to separate red blood cells and plasma from the mononuclear cell product.  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize such a parameter as a matter of routine practice and experimentation.
It is noted that the device of Min is the same used by applicant (figures 1, 3, 4 of Min compared to figures 1, 2, 3 of the instant specification), indicating that the device used by Min also includes the same processing apparatus, separation chambers and functionalities claimed by applicant. Specifically, mononuclear cells are separated from whole blood in a separation chamber (0035-0037, figures 1, 3, 4), the apparatus includes a separation device that receives the processing chamber for effecting mononuclear cell separation from blood (0021) which may 
Min does not teach the method wherein the tubing is flushed with a crystalloid solution or plasma in the claimed amounts to obtain more cells.  However, Stohlawetz demonstrates that monocytes commonly remain in tubing of cell separators and that flushing the tubes with 10ml of PBS results in monocyte recovery from the tubing (figure 4).  In considering the teachings of Stohlawetz, one of ordinary skill in the art would have been motivated to flush the tubing of Min with 10 ml saline with a reasonable expectation for recovering any lodged cells therein.  Furthermore, since Min teaches plasma is also an effective diluting solutions (0039), it would have been obvious to use either plasma or saline to recover such cells.


(2) Response to Argument
Appellant argues that the volume of plasma in a suspension of mononuclear cells was not a result effective variable and would therefore not be optimized by one in the art; that the inventors remove plasma because it interferes with irradiation treatment which is not a recognized or appreciated trait in the prior art; and that the examiner, “in essence”, improperly states that the amount of residual plasma was a result effective variable.  Appellant also provides and refers to the inventor declaration filed October 19, 2020, stating that the prior art did not know plasma could adversely affect irradiation of mononuclear cells and as a consequence, one would not be motivated to optimize the amount of residual plasma remaining in a mononuclear cell composition.  Appellant additionally asserts that the declaration has been disregarded.  
However, these arguments fail to persuade.
Regarding Appellant’s argument that the volume of plasma in a suspension of mononuclear cells was not a result effective variable and would therefore not be optimized by one in the art, it is first noted that appellant has mischaracterized the rejections of record.  The rejections of record do not identify the amount of residual plasma as a result effective variable.  Rather, the rejections state that Min teaches methods for obtaining mononuclear cells, or a mononuclear cell product (0032), which are separated from its component parts (0033, figure 2) to obtain a concentrated composition with particular amounts or volumes of mononuclear cells (0032-0033, 0038-0040, figure 2).  Min teaches that the method is practiced with multiple cycles, depending on the amounts of cells to be collected (0038), which indicates the amount of cells and number of cycles would have been optimizable by one practicing the invention.  Specifically, Min teaches that the method allows for specific amounts of cells used to provide a target cell population (0032-0034, 0038), indicating a targeted amount of mononuclear cells are collected (or has little to no other residuals components such as red blood cells or plasma), or is optimizable.  This collection of mononuclear cells occurs in one or more cycles (0038), indicating that the mononuclear cells are further concentrated, or separated from other blood components, to include plasma (0032-0033, figure 2).  As stated above, when practicing the method in multiple cycles as taught by Min, one would be concentrating mononuclear cells with 
Regarding the argument that the inventors remove plasma because it interferes with irradiation treatment which is not a recognized or appreciated trait in the prior art, while the prior art may not specifically recognize the significance of the plasma removal, please note that the prior art is not required to acknowledge or appreciate the significance of its functioning.  The discovery or explanation of a previously unappreciated property, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new.  Arguing an undisclosed function or property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)  
Regarding the declaration by inventor, it is noted that the declaration has been properly considered by examiner.  Because the declaration mirrors presented arguments, the individual points were addressed concurrently rather than in duplicate.  Please note pages 2, first paragraph and 11, lines 3 – 4, of the Final Rejection mailed on November 13, 2020, referring to proper consideration of the declaration filed on October 19, 2020.

Regarding the argument that plasma is later added to adjust hematocrit, indicating there is no interest in reducing plasma, it is reiterated that Min expressly teaches separating mononuclear cells from its component parts, explicitly identifying plasma (0033, figure 2), which is a specific interest in reducing plasma from the mononuclear cells.  Regarding adding plasma later for adjusting hematocrit, it is first noted that the instant claims do not exclude adding plasma for this purpose, or any other subsequent step in the method.  Notwithstanding, Min teaches adding saline, a diluting solution, for adjusting hematocrit and does not limit the diluting solutions to plasma (0039).  While it is agreed that Min teaches plasma may be used as a diluting solution, it is maintained that the reference teaches plasma and saline in the alternative (0038-0039).  Moreover, the methods of Min do not require addition of plasma to the cells as argued by appellant.  
Regarding the argument that Min does not recognized adverse effects of plasma relative to irradiating mononuclear cell preparations, it is reiterated that while the prior art may not specifically recognize the significance of the plasma on irradiation, please note that the prior art is not required to acknowledge or appreciate the significance of its functioning.  The discovery or explanation of a previously unappreciated property, or of a scientific explanation for the prior 
Regarding the argument that Andreu supports removing red blood cells due to the adverse effects on irradiation and not plasma, it is agreed that Andreu teaches separating red blood cells from mononuclear cells in methods of preparing mononuclear cell preparations for photopheresis.  However, it is noted that Andreu is relied upon to show that one of ordinary skill in the art would have been motivated to adjust the hematocrit of the mononuclear cell compositions of Min to 2% or less, since Andreu teaches a lower hematocrit values require less energy to obtain the same effects of higher values (p.449-450).  Thus, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated to adjust the hematocrit to less than 2% when making the cell product of Min and with a reasonable expectation for making the composition suitable for treatment and requiring less energy.  Please note that Andreu also teaches diluting a concentrated mononuclear cell composition with saline to obtain the desire hematocrit (p.446) as in the methods of Min, further supporting the practice of adding saline as the diluting agent for the mononuclear cell product.  Please also note that while Andreu does not expressly recite removing plasma from the mononuclear cells, the methods include performing leukapheresis (p.446), or removal of mononuclear cells from other components of the blood.  That is to say, plasma and red blood cells are removed from the mononuclear cells when obtaining the mononuclear cell concentrate.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RUTH A DAVIS/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651
                                                                                                                                                                                                        /LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.